Citation Nr: 0829213	
Decision Date: 08/27/08    Archive Date: 09/04/08

DOCKET NO.  03-05 386A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUE

Entitlement to service connection for an eye disability. 


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

James A. DeFrank, Associate Counsel


INTRODUCTION

The veteran served on active duty from February 1952 to 
November 1953.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from April and September 2000 rating decisions 
issued by the Department of Veterans Affairs (VA) Regional 
Office (RO) in New York, New York.

In December 2003 the Board granted the veteran's motion to 
have this case advanced on its docket.  38 C.F.R. § 20.900(c) 
(2007).

In January 2004 the Board remanded the case for further 
development.

In an August 2004 statement, the veteran raised a claim of 
entitlement to service connection for an anxiety condition.  
That issue is not currently on appeal and is again referred 
to the agency of original jurisdiction (AOJ) for appropriate 
action.

In a September 2004 decision, the Board granted service 
connection for bilateral hearing loss and denied service 
connection for an eye disability, to include a status post 
detached retina in the left eye and bilateral cataracts.

The veteran appealed the denial of his claim for service 
connection for an eye disability to the United States Court 
of Appeals for Veterans Claims (Court).  In a January 2006 
Joint Motion for Remand, the Secretary of Veterans Affairs 
(VA) and the veteran, through his representative, agreed that 
VA had not provided an adequate VA examination to evaluate 
the eye disability and moved that the portion of Board's 
September 2004 decision denying service connection be vacated 
and remanded.  The Court granted the motion in February 2006 
and remanded the portion of the September 2004 Board decision 
which denied service connection for eye disability pursuant 
to 38 U.S.C.A. § 7252(a) (West 2002).  Thereafter, the case 
was returned to the Board for action consistent with the 
Joint Motion for Remand and the Court's Order. 

In June 2006, the Board again remanded the issue for further 
development.

In a May 2007 decision, the Board denied the veteran's claim 
for entitlement to service connection for an eye disability.

The veteran again appealed the denial of his claim for 
service connection for an eye disability to the Court.  In an 
April 2008 Joint Motion for Remand, the Secretary of VA and 
the veteran, through his representative, agreed that VA had 
considered new evidence in the first instance without waiver 
by the veteran, did not properly consider the lay evidence 
submitted by the veteran's wife, did not provide an adequate 
statement and reasons for its reliance on the August 2006 VA 
examination, did not provide a sufficient reasons and bases 
for its determination that the AOJ had fulfilled its duty to 
assist and moved that the portion of Board's May 2007 
decision denying service connection be vacated and remanded.  
The Court granted the motion in April 2008 and remanded the 
portion of the May 2007 Board decision which denied service 
connection for eye disability pursuant to 38 U.S.C.A. § 
7252(a) (West 2002).  Thereafter, the case was returned to 
the Board for action consistent with the Joint Motion for 
Remand and the Court's Order. 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Joint Motion stipulated that a remand was necessary so 
that the AOJ could consider additional lay evidence submitted 
by the veteran's wife and schedule the veteran for a VA 
examination in order to review photographs submitted by the 
veteran's wife.  Additionally, the April 2008 Joint Motion 
agreed that the Board should ensure that the duty to assist 
was satisfied by instructing the RO to obtain any records 
from the veteran's period of Reserve duty.  

In a July 1998 statement, the veteran reported that he was a 
reservist from 1954 to 1957.

In January 2003, the RO requested reports from the Surgeon 
General's Office (SGO).  A negative response was received.
 
In a March 2007 letter, the veteran's wife stated that the 
veteran got out of the Reserves in 1958 and had a physical 
and underwent treatment at the Plattsburgh Air Force Base.  
Records of this treatment have not been associated with the 
claims file.  As VA has notice of the existence of these 
relevant records, VA has a duty to obtain them. 38 U.S.C.A. § 
5103A(b); 38 C.F.R. § 3.159(c)(1).

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2007).  Expedited 
handling is requested.)

1. Take all necessary steps to obtain any 
records verifying the veteran's Reserve 
duty from 1954 to 1957.

2.  Request any outstanding service 
medical records from the veteran's 
reserve service, and associate such 
records with the claims file

3. Take all necessary steps to obtain all 
records of treatment furnished to the 
veteran at Plattsburgh Air Force Base in 
1958.

4.  The veteran should be afforded a VA 
eye examination to determine the nature 
and etiology of the claimed eye 
disability.  All indicated tests and 
studies should be conducted.  The claims 
folder must be made available to the 
examiner for review before the 
examination.  The examiner should answer 
the following questions: 1) Does the 
veteran have a current eye disability?  
If so, what is the diagnosis of this 
disability?  2) If the veteran is found 
to have a current disability of the eye, 
is it as likely as not that this 
disability is the result of trauma 
sustained during active service?  The 
reasons for all opinions should be 
provided. 

5.  If the claim remain denied the 
veteran, issue a supplemental statement 
of the case before returning the case to 
the Board, if otherwise in order.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).

